 Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 1 of 20 Page ID #:7685



 1   Jamie L. Wine (Bar No. 181373)
     LATHAM & WATKINS LLP
 2   885 Third Avenue
     New York, NY 10022
 3   Phone: (212) 906-1200
     jamie.wine@lw.com
 4
     Michele D. Johnson (Bar No. 198298)
 5   LATHAM & WATKINS LLP
     650 Town Center Drive, 20th Floor
 6   Costa Mesa, CA 92626
     Phone: (714) 540-1235
 7   E-mail: michele.johnson@lw.com
 8   Counsel for Defendant USSF Federation, Inc.
     (Additional counsel are listed on the signature
 9   page)
10
11
12
13
                            UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA
15   ALEX MORGAN, et al.,                          Case No. 2:19-cv-01717-RGK-AGR
16                     Plaintiffs,                 DEFENDANT’S REPLY BRIEF IN
                                                   SUPPORT OF ITS MOTION FOR
17        v.                                       SUMMARY JUDGMENT
18   USSF FEDERATION, INC.,                        Judge:     Hon. R. Gary Klausner
                                                   Hearing:   March 30, 2020 at 9:00 a.m.
19                     Defendant.                  Place:     Courtroom 850
20
21
22
23
24
25
26
27
28


               DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
     1
 Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 2 of 20 Page ID #:7686



 1
                                                   TABLE OF CONTENTS
 2                                                                                                                                 Page
 3   PRELIMINARY STATEMENT ......................................................................................... 1
 4   ARGUMENT ....................................................................................................................... 3
 5   I.       PLAINTIFFS’ OPPOSITION CONFIRMS THAT THE WNT HAS NOT
              BEEN PAID A LESSER “RATE” OF WAGES THAN THE MNT. ....................... 3
 6
     II.      PLAINTIFFS AND THE MNT DO NOT WORK IN THE SAME
 7            “ESTABLISHMENT” AS DEFINED BY LAW. ..................................................... 8
 8   III.     ANY DIFFERENCES IN BONUS PAYMENTS ARE ATTRIBUTABLE
              SOLELY TO NON-DISCRIMINATORY FACTORS. ............................................ 9
 9
              A.       The Bonus Differences Reflect Choices Made in Collective
10                     Bargaining. ...................................................................................................... 9
11            B.       The Bonus Differences Reflect Historical Differences in Revenue
                       Generated by the MNT and WNT. ................................................................ 11
12
     IV.      PLAINTIFFS HAVE NOT CREATED A GENUINE ISSUE OF FACT ON
13            THEIR TITLE VII “WORKING CONDITIONS” CLAIM. .................................. 12
14            A.       Plaintiffs Have Not Exhausted Their Administrative Remedies. ................. 12
15            B.       Plaintiffs’ New Working Conditions Claims Independently Fail
                       Because They Were Not in the Complaint. ................................................... 14
16
              C.       Plaintiffs’ Working Conditions Claim Is Not a Triable Fact Question. ....... 15
17
     CONCLUSION .................................................................................................................. 15
18
19
20
21
22
23
24
25
26
27
28
                                                                      i
                   DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
 Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 3 of 20 Page ID #:7687



 1                                                TABLE OF AUTHORITIES

 2                                                                                                                                Page(s)
 3   Federal Cases
 4   Alexander v. Gardner-Denver,
 5      415 U.S. 36 (1974) ........................................................................................................ 10
 6   Bertotti v. Philbeck, Inc.,
 7      827 F. Supp. 1005 (S.D. Ga. 1993) ................................................................................ 6

 8   Coleman v. Quaker Oats Co.,
       232 F.3d 1271 (9th Cir. 2000) ...................................................................................... 15
 9
10   Diamond v. T. Rowe Price Assocs., Inc.,
        852 F.Supp. 372 (1994) (D. Md. 1994) .................................................................... 9, 10
11
     Foster v. Arcata Assocs., Inc.,
12
       772 F.2d 1453 (1985), overruled on other grounds by Kennedy v. Allied
13     Mut. Ins. Co., 952 F.2d 262 (9th Cir. 1991) ................................................................... 8
14   Gallagher v. Kleinwort Benson Gov’t Sec., Inc.,
15     698 F. Supp. 1401 (N.D. Ill. 1988) ................................................................................. 5

16   Grosz v. Boeing Co.,
       455 F. Supp. 2d 1033 (C.D. Cal. 2006) .......................................................................... 9
17
18   Hein v. Oregon Coll. of Educ.,
       718 F.2d 910 (9th Cir. 1983) .......................................................................................... 7
19
     Huebner v. ESEC, Inc.,
20
       No. CV 01-0157-PHX-PGR, 2003 WL 21039345 (D. Ariz. Mar. 26,
21     2003) ............................................................................................................................... 5
22   Kaplan v. Int’l All. of Theatrical & Stage Emps. & Mot. Picture Mach.
23     Operators,
       525 F.2d 1354 (9th Cir. 1975) .................................................................................. 1, 13
24
25   Laffey v. Nw. Airlines, Inc.,
        567 F.2d 429 (D.C. Cir. 1976) ...................................................................................... 10
26
     Marting v. Crawford & Co.,
27     203 F. Supp. 2d 958 (N.D. Ill. 2002) .............................................................................. 5
28
                                                                        ii
                  DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
 Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 4 of 20 Page ID #:7688



 1   Mendelson v. Country Coach, Inc.,
       No. EDCV 06-00572-SGL, 2007 WL 4811927 (C.D. Cal. Nov. 19, 2007) .................. 7
 2
     Mitchell v. Developers Diversified Reality Corp.,
 3      No. 4:09-CV-224, 2010 WL 3855547 (E.D. Tex. Sept. 8, 2010), R. & R.
 4      adopted by 2010 WL 3860500 (Sept. 30, 2010)............................................................. 5
 5   Oliver v. Ralphs Grocery Co.,
 6      654 F.3d 903 (9th Cir. 2011) ........................................................................................ 14

 7   Ong v. Cleland,
       642 F.2d 316 (9th Cir. 1981) ........................................................................................ 14
 8
 9   Renati v. Wal-Mart Stores, Inc.,
       No. 19-0525, 2019 WL 5536206 (N.D. Cal. Oct. 25, 2019) ........................................ 13
10
     Sosa v. Hiraoka,
11
        920 F.2d 1451 (9th Cir. 1990) ...................................................................................... 13
12
     Thibodeaux-Woody v. Hous. Cmty. Coll.,
13      593 F. App’x 280 (5th Cir. 2014) ................................................................................. 10
14
     Wallis v. J.R. Simplot Co.,
15     26 F.3d 885 (9th Cir. 1994) .......................................................................................... 15
16   Wright v. Universal Maritime Serv. Corp.,
17     525 U.S. 70 (1998) ........................................................................................................ 10
18   Statutes
19   29 U.S.C. § 206(d)(1)................................................................................................... 2, 8, 9
20
     42 U.S.C. § 2000e-2(h) .................................................................................................... 2, 9
21
     Other Authorities
22
     29 C.F.R. § 1620.10 ............................................................................................................. 5
23
24   Soccer: FIFA Approves Prize Money Increase For 2019 Women’s World
        Cup, Reuters (Oct. 26, 2018) ........................................................................................ 12
25
26
27
28
                                                                    iii
                  DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
 Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 5 of 20 Page ID #:7689



 1                               PRELIMINARY STATEMENT
 2         The United States Soccer Federation (“USSF”) is deeply supportive of the U.S.
 3   Senior Women’s National Team (“WNT”)—both on and off the field. The WNT has made
 4   incredible achievements in our sport and has played an immeasurable role in increasing the
 5   popularity of soccer in the United States and across the world. USSF’s commitment to the
 6   WNT and shared desire to continue advancing women’s soccer is reflected in the
 7   compensation and benefits it provides to the WNT.
 8         To USSF’s knowledge, the WNT is by far the highest paid women’s national soccer
 9   team in the world, and almost certainly the only senior women’s national team paid more
10   than its male counterpart. Over the last five years, moreover, the WNT has been paid a
11   substantially higher percentage of the revenue that it generates than the U.S. Senior Men’s
12   National Team (“MNT”). In addition, as Plaintiffs do not contest, the WNT receives
13   greater total compensation per game than the MNT. These undisputed facts are more than
14   sufficient to require summary judgment on the WNT’s Equal Pay Act (“EPA”) claim.
15         The WNT’s primary response is to argue that MNT players receive greater bonuses
16   for “friendlies, tournaments and the World Cup.” (Opp. 17.) But that narrow lens ignores
17   the full picture. As the WNT’s brief admits, the EPA requires a comparison of “all
18   compensation, including bonuses and benefits” to “determin[e] whether a rate of pay wage
19   differential exists.” (Id. at 6 (emphasis added).) As the undisputed record shows, the WNT
20   has received more total compensation over the last five years than the MNT—as well as
21   more compensation per game. As a result, Plaintiffs cannot meet their initial burden to
22   show that they have been denied equal pay.
23         That differences exist in the manner in which WNT and MNT players are
24   compensated does not support a different result. As this case attests, the WNT’s players
25   are powerful advocates for their interests. In negotiating for their most recent collective
26   bargaining agreement, their union purposefully chose to advocate for a compensation
27   scheme sharply different in kind from the “pay to play” model selected by the MNT. Thus,
28   while MNT players elected to receive the opportunity to obtain higher bonuses for their
                                                  1
      DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO PLAINTIFFS’ MOTION
                              FOR PARTIAL SUMMARY JUDGMENT
 Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 6 of 20 Page ID #:7690



 1   performance in games in lieu of base salaries and guaranteed compensation, the WNT’s
 2   union advocated for different priorities. As a result, the CBA agreed to by the WNT
 3   provides for substantial guaranteed salaries and numerous benefits that MNT players do
 4   not receive, including paid leave and salary protection when injured—in exchange for
 5   lower bonuses for individual games. USSF fully supports the WNT’s right to advocate for
 6   the priorities that are best for it as a team. But in seeking all of the benefits of the MNT’s
 7   deal and none of its tradeoffs, Plaintiffs are not seeking equal pay—but to be paid at a
 8   higher rate than the MNT. That does not support a claim under the EPA.
 9         Even if Plaintiffs had been able to show that they received less compensation than
10   the MNT (which they cannot), USSF would still be entitled to summary judgment. It is
11   black letter law that differences in pay do not support an EPA claim when those differences
12   are the product of a “factor other than sex.” 29 U.S.C. § 206(d)(1); 42 U.S.C. § 2000e-
13   2(h). Here, any differences in compensation result from the different choices made by the
14   MNT and WNT in collective bargaining agreements and the substantially greater revenue
15   historically generated by the MNT, due to the greater worldwide popularity of men’s soccer
16   (at least, to date)—pursuant to which the last-place team at a Men’s World Cup will
17   generate more revenue for a national federation than a first-place finish in a Women’s
18   World Cup. While USSF has been a leading voice for narrowing the gap and will continue
19   to do so, any differences in compensation that result from such considerations are not
20   actionable.
21         The WNT has long been the best women’s soccer team in the world. USSF remains
22   committed to advancing women’s soccer, as well as the WNT’s desire for greater financial
23   opportunity in the years ahead. To the extent that the WNT chooses to prioritize a different
24   compensation package in the future, USSF stands ready to support that choice. But
25   Plaintiffs cannot show that USSF’s substantial and unmatched record of financial support
26   for the WNT violates the Equal Pay Act or supports a claim for inferior working conditions.
27   USSF’s motion for summary judgment should be granted.
28
                                                   2
              DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
 Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 7 of 20 Page ID #:7691



 1                                         ARGUMENT
 2   I.    PLAINTIFFS’ OPPOSITION CONFIRMS THAT THE WNT HAS NOT
 3         BEEN PAID A LESSER “RATE” OF WAGES THAN THE MNT.
 4         In their opposition to USSF’s motion, Plaintiffs acknowledge that their pay
 5   discrimination claims under the Equal Pay Act hinge on their ability to prove that the “rate
 6   of pay at which” USSF paid the WNT was less than that paid to the MNT. (Opp. at 5.)
 7   Plaintiffs also acknowledge that the “rate” of wages paid to the WNT cannot be determined
 8   by focusing exclusively on “one form” of payment “without accounting for other forms”
 9   of payment to the WNT. (See id. at 6-7 n.4 (acknowledging that courts have rejected
10   attempts by plaintiffs to argue that “one form of her overall wages” was “lower than the
11   same form of wages paid to a male comparator, without accounting for other forms of
12   wages as the EPA requires”).)       Instead, as Plaintiffs concede, under the EPA, “all
13   compensation, including bonuses and benefits, should be considered in determining
14   whether a rate of pay wage differential exists.” (Id. at 6 (emphasis added).)
15         Under this standard, there is no evidence that suggests the “rate” of wages USSF
16   actually paid to the WNT is less than that paid to the MNT. The reason for this is simple.
17   As noted in its opening brief, if all of the various forms of compensation that USSF has
18   paid to the WNT are properly taken into account “as the EPA requires” (id. at 6-7 n.4), the
19   evidence overwhelmingly shows that USSF has paid the WNT more than the MNT. This
20   is true no matter how the numbers are sliced. USSF has not only paid the WNT more than
21   the MNT on an annual basis in four out of the five last years, it has paid WNT substantially
22   more in the aggregate:
23            Year       Payments to WNT                 Payments to MNT
24            2015          $7,674,412                      $4,769,229
              2016          $4,115,041                      $5,332,774
25            2017          $6,329,119                      $4,940,067
26            2018          $7,319,961                      $1,918,468
              2019          $11,853,941                     $4,222,635
27            Total         $37,292,474                     $21,183,172
28
                                                  3
              DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
 Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 8 of 20 Page ID #:7692



 1   (See Dkt. 171-44, Irwin Dec. Ex. 1 at 14.) This holds true even if certain wages paid to
 2   WNT are removed from the analysis, including payments to the WNTPA (as opposed to
 3   the WNT and MNT directly), payments to the WNT for its 2015 Victory Tour, and
 4   payments to the WNT through the NWSL. (See id. at 13-17.) But that is not all. USSF
 5   has also paid the WNT more on a “per game basis”—with the WNT receiving on average
 6   $220,747 per game and the MNT receiving $212,639 per game. (Id. at 17.) And, over that
 7   same time, USSF paid the four class representatives a total of just under $4.6 million, which
 8   is more than double what it paid the four highest-paid players on the MNT. (Id. at 19-21.)
 9         These payment metrics were set forth in detail in USSF’s opening brief (Mot. at 1-
10   2), and Plaintiffs’ opposition does not attempt to dispute that, when all forms of WNT’s
11   wages are taken into account, the WNT made more than the MNT both collectively and on
12   a per game basis. (See generally Opp.) Nor have Plaintiffs attempted to offer their own
13   assessment of the actual “rate” of wages paid to the WNT once all (or even most) of the
14   forms of wages USSF pays the WNT are taken into account. (Id.) Instead, the only
15   argument Plaintiffs make—and the only evidence Plaintiffs provide in support of their
16   claim that the WNT received a lesser “rate” of pay than paid to the MNT—is that “USSF
17   paid Plaintiffs a lesser rate of compensation than their male counterparts in bonuses for
18   friendlies, tournaments and the World Cup.” (Id. at 7 (emphasis added).) But those
19   bonuses make up only a portion of the negotiated compensation package that USSF pays
20   the WNT. In addition, USSF pays the WNT (and only the WNT): (i) six-figure salaries
21   received regardless of whether they play; (ii) medical insurance; (ii) child care assistance;
22   (iii) pregnancy and parental leave; (iv) severance benefits; (v) retirement plans; (vi)
23   “partnership” bonuses tied to ratings, sponsorships and ticket sales; (vii) additional salaries
24   through the National Women’s Soccer League; and (viii) individual signing bonuses. (See
25   Mot. at 1-2.) The MNT receives none of the foregoing.
26         Plaintiffs do not deny that the WNT received these additional forms of
27   compensation.     (See generally Opp.)       Nor do Plaintiffs deny that these forms of
28
                                                   4
              DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
 Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 9 of 20 Page ID #:7693



 1   compensation fall within the definition of “wages” under the EPA. (Id.)1 Rather, Plaintiffs
 2   act as if such additional wages do not exist, choosing instead to focus on only one
 3   component of their wages—the purported different “rate” of bonuses the WNT and MNT
 4   were entitled to earn for friendlies, tournaments and World Cup games. (Id. at 7.)
 5         This argument fails as a matter of law. Where, as here, plaintiffs receive more than
 6   one category of wages, courts have held that “higher pay in one category can offset lower
 7   pay in another category for purposes of the Equal Pay Act,” and that the proper approach,
 8   therefore, is to examine the “total amount of compensation” paid to the plaintiff. See
 9   Huebner v. ESEC, Inc., No. CV 01-0157-PHX-PGR, 2003 WL 21039345, at *2 n.8
10   (D. Ariz. Mar. 26, 2003) (“The Court concludes that the plaintiff’s total amount of
11   compensation relative to her comparators is the appropriate standard by which to measure
12   her Equal Pay Act claim, rather than her pay in each component of her compensation
13   structure as Huebner argues.”). Faced with such circumstances, courts routinely dismiss
14   claims where it is clear that—once the other forms of wages are taken into account—the
15   plaintiff was paid more than her male comparators. See, e.g., id. (“[Plaintiff]’s Equal Pay
16   Act claim fails as a matter of law because it is undisputed that her total compensation for
17   the relevant time period was greater than that of any male.”).2
18
19
     1
       Plaintiffs could hardly claim otherwise given the fact that the definition of “wages” under
     the Equal Pay Act broadly includes “all payments” and “all forms of compensation” made
20   to an employee “as remuneration for employment,” including “wages,” “salary,”
21   “bonus[es],” and “[f]ringe benefits.” See 29 C.F.R. § 1620.10.
     2
       See also Marting v. Crawford & Co., 203 F. Supp. 2d 958, 966 (N.D. Ill. 2002) (granting
22
     summary judgment to employer where employee argued only that her base salary was
23   lower than a counterpart’s, but it was clear that “she earned more than [the counterpart]
     when their bonuses were considered”); Gallagher v. Kleinwort Benson Gov’t Sec., Inc.,
24
     698 F. Supp. 1401, 1404 (N.D. Ill. 1988) (“[A]ny bonus received by a trader will be
25   included within his or her wage. Gallagher concedes that her total compensation [once
     bonuses are included] exceeded that of almost every other trader.”); Mitchell v. Developers
26
     Diversified Reality Corp., No. 4:09-CV-224, 2010 WL 3855547, at *3 (E.D. Tex. Sept. 8,
27   2010) (even though two male counterparts received higher bonuses and larger percentage
28   raises, plaintiff’s total compensation was higher due to a higher base salary; accordingly,
     “[n]othing about this compensation scheme suggests discrimination”), R. & R. adopted by
                                                  5
              DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
     Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 10 of 20 Page ID
                                      #:7694


 1         In response to this long line of cases, Plaintiffs raise two arguments. Neither is
 2   compelling. First, Plaintiffs argue that the reasoning in these cases is inapplicable because
 3   plaintiffs in the cases “alleged only that one form of her overall wages (usually base salary)
 4   was lower than the same form of wages paid to a male comparator, without accounting for
 5   other forms of wages as the EPA requires.” (Opp. at 6-7 & n.4.) While not at all clear, it
 6   appears Plaintiffs are arguing that because they view “bonuses for friendlies, tournaments
 7   and the World Cup” as more than just “one form” of wage, those wages are all that are
 8   relevant for the EPA analysis, and the many other significant forms of wages USSF paid
 9   to the WNT—which Plaintiffs do not otherwise deny were paid—should not count. (See
10   id.) There is no reason to read such a nonsensical limitation into these cases.
11         Second, Plaintiffs spill much ink attempting to mischaracterize USSF’s argument as
12   an attempt to “re-litigate” this Court’s prior ruling regarding “total compensation” at the
13   class certification stage. (Id. at 1-2, 6.) This argument fails as well. In the prior ruling,
14   the Court simply recognized that it is not proper to “presuppose[] that there can be no
15   discrimination” by simply looking to “where a female employee’s total annual
16   compensation exceeds that of similarly-situated males” before assessing any other
17   evidence. (Dkt. 98 at 5.) The Court did not rule that consideration of all of the wages paid
18   to Plaintiffs was improper as a matter of law, as Plaintiffs suggest; instead, the Court ruled
19   only that it could not conclude at the class certification stage (and absent further discovery)
20   that no discrimination had occurred based solely on the fact that the WNT received greater
21   total compensation than the MNT. As the Court noted, to do so would run the risk of an
22   “absurd result” where “an employer who pays a woman $10 per hour and a man $20 per
23   hour would not violate the EPA” if the woman ended up making more overall by “working
24   twice as many hours.” (Id. at 6 (citation omitted).)
25
26
27   2010 WL 3860500 (Sept. 30, 2010); Bertotti v. Philbeck, Inc., 827 F. Supp. 1005, 1010
     (S.D. Ga. 1993) (adding value of insurance payments to wages when comparing against
28   others).
                                               6
              DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
     Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 11 of 20 Page ID
                                      #:7695


 1         But the risk of that result has come and gone. Since that ruling, Plaintiffs have had
 2   ample time and opportunity to develop evidence showing that the fact that the WNT was
 3   paid more than the MNT was due solely, or in material part, to the WNT working more
 4   than the MNT. Now at the summary judgment stage, with discovery concluded, Plaintiffs
 5   must “show what evidence” they have on this issue. See Mendelson v. Country Coach,
 6   Inc., No. EDCV 06-00572-SGL (OPx), 2007 WL 4811927, at *2 n.1 (C.D. Cal. Nov. 19,
 7   2007) (Summary judgment is the “moment in a lawsuit, when the nonmoving party must
 8   show what evidence it has that would convince a trier of fact to accept its version of
 9   events.”). Plaintiffs’ opposition presents no such evidence. The only evidence is USSF’s
10   analysis, which shows that the WNT not only made more than the MNT overall, but also
11   made more than the MNT, on average, for each game played. (See Dkt. 171-44, Irwin Dec.
12   Ex. 1 at 13-17.) This is true even without inclusion of the additional payments to the WNT
13   for playing in the NWSL. (Id. at 16-17.) Without such payments (which are undoubtedly
14   payments that USSF makes to WNT members for their employment), the WNT played 111
15   total games over the past five years and made $24.5 million overall and an average of
16   $220,747 per game. (Id. at 16-17.) By contrast, the MNT played 87 total games and made
17   $18.5 million overall and an average of $212,639 per game. (Id.) Thus, the WNT did not
18   make more than the MNT because they simply played more games. Rather, the WNT both
19   played more games and made more than the MNT per game.
20         Under such circumstances, it is “axiomatic that the Equal Pay Act does not afford”
21   Plaintiffs the relief they seek. See Hein v. Oregon Coll. of Educ., 718 F.2d 910, 916 (9th
22   Cir. 1983) (“If it should turn out that Dr. Campbell earns more than males performing
23   substantially equal work, it is axiomatic that the Equal Pay Act does not afford her relief.”).
24   The Court should grant summary judgment to USSF on Plaintiffs’ pay discrimination
25   claims under the Equal Pay Act and Title VII for this reason alone.
26
27
28
                                                   7
              DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
     Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 12 of 20 Page ID
                                      #:7696


 1   II.   PLAINTIFFS AND THE MNT DO NOT WORK IN THE SAME
 2         “ESTABLISHMENT” AS DEFINED BY LAW.
 3         Plaintiffs do not dispute that the MNT and WNT are separate teams that practice and
 4   play in different groups and physical locations. (See Opp. at 8-10.) Plaintiffs nevertheless
 5   contend that the MNT and WNT still work in the “same establishment,” as defined under
 6   29 U.S.C. § 206(d)(1) because “there is no requirement under the EPA that employees must
 7   work in the same location or in the same work group.” (Id. at 2.) In support, Plaintiffs cite
 8   cases from outside of the Ninth Circuit. (Id. at 9.) The Ninth Circuit, however, has clearly
 9   “rejected the extension of the statutory establishment requirement to separate offices of an
10   employer[.]” Foster v. Arcata Assocs., Inc., 772 F.2d 1453, 1464 (1985), overruled on
11   other grounds by Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262 (9th Cir. 1991). Plaintiffs
12   also have no basis to dispute that the WNT and MNT are “operationally” distinct. Id. On
13   this front, Plaintiffs selectively quote from the declaration of Tom King, the Managing
14   Director of Administration for USSF, to argue that the organizations are not operationally
15   distinct. (Opp. at 10.) But Plaintiffs ignore critical aspects of Mr. King’s declaration,
16   including, in particular, his explanation that the WNT and MNT each have a separate team
17   administrator, who “manages all aspects of his or her team’s operations and logistics, such
18   as team travel, hotels, meals, security, training fields, and stadium requirements. They also
19   manage team operational expenditures[] [such as] hotels and ground and air
20   transportation.” (Dkt. No. 171-21, King Decl. ¶ 4.) The fact that the two organizations are
21   located in different physical locations, run by different management teams with different
22   budgets and operational needs (including game location, type of venue, qualifying process,
23   and location of athletes) necessarily renders them different establishments, even if they are
24   overseen by the same corporation. See Foster, 772 F.2d at 1464-65. There is, thus, no
25   genuine issue of material fact as to whether the WNT and MNT work in the “same
26   establishment” under 29 U.S.C. § 206(d)(1). They do not.
27
28
                                                  8
              DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
     Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 13 of 20 Page ID
                                      #:7697


 1   III.   ANY DIFFERENCES IN BONUS PAYMENTS ARE ATTRIBUTABLE
 2          SOLELY TO NON-DISCRIMINATORY FACTORS.
 3          Even if Plaintiffs had developed evidence that suggested the WNT has been paid at
 4   a lesser rate than the MNT, USSF would still be entitled to summary judgment. Under the
 5   EPA, there is no violation when any differences in compensation reflect “a differential
 6   based on any other factor other than sex.” 29 U.S.C. § 206(d)(1); 42 U.S.C. § 2000e-2(h).
 7   Here, any differences in the compensation due to the WNT and MNT result from: (1) the
 8   WNT’s choice to advocate for and accept those very differences when negotiating its recent
 9   CBA; and (2) historical differences in the revenue generated by the MNT and WNT.
10          A.      The Bonus Differences Reflect Choices Made in Collective Bargaining.
11          As detailed in USSF’s opening brief, the latest CBA reflects WNT’s intentional
12   pursuit of an entirely different compensation structure than that sought by the MNT.
13   While the MNT secured a “high-risk, high-reward” contract, which provided large bonuses
14   tied to game performance without any guaranteed compensation, the WNT specifically
15   opted for less risk, and less reward, in the form of set salaries, signing bonuses, and other
16   guaranteed benefits—but lower bonuses for individual games. (See Mot. at 3, 15-19.) As
17   such, to the extent the bonuses available to the WNT for individual games are lower than
18   those available to the MNT, that is what WNT negotiated for and accepted. Where
19   plaintiffs have sought out, negotiated, and procured a unique payment structure such as
20   this, courts have held that EPA claims that hinge on comparing such structures with those
21   of other employees are improper. See Diamond v. T. Rowe Price Assocs., Inc., 852 F.Supp.
22   372, 391-92 (1994) (D. Md. 1994) (granting summary judgment where plaintiff negotiated
23   for a unique, incentive-based compensation structure that could not be compared to the
24   standard compensation arrangement of others); see also Grosz v. Boeing Co., 455 F. Supp.
25   2d 1033, 1045 (C.D. Cal. 2006) (granting summary judgment where a union member could
26   not compare her compensation to the different structure of non-union members).
27          Cognizant that they negotiated for, and agreed to, the very terms they now label
28   discriminatory, Plaintiffs argue that any wage agreement—like their CBA—cannot qualify
                                                  9
                 DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
     Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 14 of 20 Page ID
                                      #:7698


 1   as a “factor other than sex” under the EPA. (Opp. at 16-17.) But none of the cases they
 2   cite stands for such a sweeping proposition. 3 At most, Plaintiffs’ cases stand for the
 3   unremarkable proposition “that the mere existence of a wage agreement,” standing alone,
 4   “cannot be considered a ‘factor other than sex’ if the contract embodies pay differentials
 5   which would themselves violate the [EPA] or Title VII.” Diamond, 852 F. Supp. at 396.
 6   But that is a far cry from a scenario in which a plaintiff purposefully negotiates for those
 7   very differentials—which offer higher compensations in some areas in exchange for less
 8   compensation in others. Such “unique, negotiated, performance-based agreements simply
 9   cannot be compared to the contract[s]” of others for EPA purposes. Id. at 396 & n.117.
10         Plaintiffs also seek to brush aside the differentials for which they negotiated by
11   arguing that USSF would never have agreed to give the WNT “equal pay” in any event.
12   (Opp. at 17-18.) That is difficult to square with the facts. Indeed, under the 2013-2016
13   CBA that preceded the most recent CBA, USSF expressly guaranteed that, if the MNT
14   ended up earning a higher ratio of aggregate compensation to revenue generated than the
15   WNT, USSF would pay the WNT additional compensation to cover the difference. (Mot.
16   at 16.) And Plaintiffs ignore that it was the WNTPA—not USSF—that chose to forego
17   that clause in exchange for a more aggressive bargaining posture in the latest CBA. (Mem.
18   at 17.) In lieu of another provision like that, the WNTPA and WNT pushed for, and
19   ultimately procured, a valuable suite of guaranteed payments and benefits that was, and
20
21
22   3
        Two of Plaintiffs’ cases hold only that a party cannot waive his or her right to litigation
23   through an employment contract. See Alexander v. Gardner-Denver, 415 U.S. 36, 49-51
     (1974); Wright v. Universal Maritime Serv. Corp., 525 U.S. 70, 75-76 (1998). In
24
     Thibodeaux-Woody v. Houston Community College, the court expressly declined to decide
25   whether differences in negotiation results could constitute a “factor other than sex.” 593 F.
     App’x 280, 283-84 (5th Cir. 2014). And in Laffey v. Northwest Airlines, Inc., a union
26
     agreed to two different pay amounts for similar jobs, but not to different compensation
27   structures. 567 F.2d 429, 446-47 (D.C. Cir. 1976). The plaintiff group (who received the
28   lower pay) did not independently negotiate; rather, the union sacrificed that group’s pay in
     exchange for other bargaining goals. Id.
                                                   10
              DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
     Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 15 of 20 Page ID
                                      #:7699


 1   still is, unique among U.S. national soccer teams. Thus, far from discriminatory, Plaintiffs’
 2   compensation structure is designed as they had requested.
 3         B.      The Bonus Differences Reflect Historical Differences in Revenue
 4                 Generated by the MNT and WNT.
 5         The WNT justifiably is proud that during the class period of 2015-2019, the WNT
 6   generated more revenue from its games than did the MNT—a testament to the WNT’s
 7   success at the 2015 and 2019 Women’s World Cups and the growing popularity of
 8   women’s soccer. That cannot mask, however, that men’s soccer historically has been more
 9   popular both worldwide and within the United States—numbers reflected in the greater
10   revenue generated by the MNT as compared to the WNT over the course of each four-year
11   cycle preceding the last two collecting bargaining agreements entered into by the WNT.
12         Thus, in 2013, USSF executed a CBA with the WNT after a four-year cycle in which
13   the WNT generated less than $15 million in revenue from 78 WNT games, while the MNT
14   generated nearly $64 million from 69 games. (Dkt. 171-44, Irwin Dec. Ex. 1 at 13.) Then
15   in 2017, the WNT’s next CBA followed after a four-year cycle during which the WNT
16   generated $55 million from 91 games, growing numbers that still were dwarfed by the $80
17   million that the MNT generated from 77 games over the same period. Id.
18         Notwithstanding those considerations, USSF paid the WNT and the WNTPA nearly
19   double that which it paid the MNT and MNTPA over 2015-2019—not even accounting for
20   USSF’s financial support for the NWSL. (Id. at 10, 14.) But to the extent that the MNT’s
21   CBA carries the potential in certain scenarios for the MNT to earn higher bonuses than the
22   WNT if, for instance, it wins the World Cup, those differences simply reflect the different
23   revenue opportunities associated with those competitions. Owing to the greater worldwide
24   popularity of men’s soccer (to date), and the substantially greater revenue generated by the
25   Men’s World Cup as compared to the Women’s World Cup, it is a matter of public record
26   that FIFA paid nearly $400 million in prize money to the participating federations in the
27   2018 Men’s World Cup, while paying only $30 million in prize money to the participating
28
                                                  11
                DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
     Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 16 of 20 Page ID
                                      #:7700


 1   federations in the 2019 Women’s World Cup.4 As a result, even the last place team at a
 2   Men’s World Cup generates more than double the revenue to a national federation than the
 3   first place team at a Women’s World Cup. USSF has been a leading advocate for bridging
 4   that divide, but the EPA does not make those differences actionable.
 5         Because both the MNT and WNT’s collective bargaining agreements permit each
 6   team to receive a substantial share of the revenue that USSF generates from each team’s
 7   participation in a World Cup, and FIFA pays far greater amounts in relation to the Men’s
 8   World Cup, the MNT necessarily has a greater opportunity to generate revenue from that
 9   participation than the WNT does from its participation. Any such differences reflect the
10   MNT’s ability to generate greater revenue—a permissible consideration under the EPA.
11   IV.   PLAINTIFFS HAVE NOT CREATED A GENUINE ISSUE OF FACT ON
12         THEIR TITLE VII “WORKING CONDITIONS” CLAIM.
13         Plaintiffs’ “working conditions” claim has now expanded from a largely moot claim
14   about turf conditions and commercial air travel to a running list of perceived differences
15   between the WNT and the MNT. In the latest iteration, as articulated in Plaintiffs’
16   opposition, the claim—for the first time—now includes differences in room and board,
17   medical care, coaches’ pay, and physical therapy. (Opp. at 23-25.) Plaintiffs cannot raise
18   new, untimely complaints at this stage of the proceedings. But even if they had raised such
19   claims in a timely manner, Plaintiffs have not come forward with sufficient admissible
20   evidence to create a fact question as to the substance of its evolving claim.
21         A.      Plaintiffs Have Not Exhausted Their Administrative Remedies.
22         As discussed in USSF’s opening brief, Plaintiffs failed to raise their working
23   conditions concerns with the EEOC before litigating them in this proceeding. Therefore,
24   USSF is entitled to summary judgment. In response, Plaintiffs contend that (1) their EEOC
25
26   4
        See, e.g., Soccer: FIFA Approves Prize Money Increase For 2019 Women’s World Cup,
27   Reuters (Oct. 26, 2018), https://www.reuters.com/article/us-soccer-fifa-women/soccer-
28   fifa-approves-prize-money-increase-for-2019-womens-world-cup-idUSKCN1N01RV;
     Dkt. 171-3, Gulati Dec. ¶ 54; Dkt. 171-15, Gulati Dec. Ex. 12 at 2.
                                                12
                DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
     Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 17 of 20 Page ID
                                      #:7701


 1   charge discussed a difference in “per diems,” which they insist is sufficient to open the
 2   door to the panoply of working conditions claims they have since articulated; (2) the EEOC
 3   charge is to be liberally construed, so these new claims should be deemed covered by the
 4   charge; and (3) WNT working conditions fell within the scope of the EEOC’s actual
 5   investigation. (Opp. at 21-23.) These arguments are unpersuasive.
 6         First, one mention of “per diems” (a form of compensation) in a multi-page EEOC
 7   charge about equal pay did not bring “working conditions” within the investigation scope.
 8   The cover page of the Charge of Discrimination expressly defines the discrimination as
 9   “Equal Pay,” and the accompanying affidavit focuses exclusively on compensation. (See
10   Dkt 171-46 at 1 (emphasis added); id. at Attachment at 1-3.) Indeed, the one paragraph
11   discussing per diems is titled: “Other Compensation.” (Id. at Attachment at 3.) In fact, it
12   is undisputed that the two teams’ collectively bargaining agreements call for identical per
13   diems. (Dkt. 174-10, 2013 MOU at 10; Dkt. 171-26, 2017 CBA at art. 11(A)(7).)
14         Second, Plaintiffs’ EEOC charge cannot be so “liberally construed” as to include
15   working conditions that were never pled in the first place. Rather, per Plaintiffs’ own
16   authority, the charge must still, “in general terms,” cover “the alleged discriminatory parties
17   and the alleged discriminatory acts.” See Sosa v. Hiraoka, 920 F.2d 1451, 1458 (9th Cir.
18   1990) (citation omitted). The flexibility is intended to protect laypersons who draft EEOC
19   charges so that a hypertechnical compliance with pleading requirements does not unfairly
20   exclude claims. See Kaplan v. Int’l All. of Theatrical & Stage Emps. & Mot. Picture Mach.
21   Operators, 525 F.2d 1354, 1359 (9th Cir. 1975). It is not intended to provide Plaintiffs—
22   represented by the same counsel from the outset—carte blanche to add on any other
23   grievance after the fact, during litigation. Plaintiffs’ own authority, Renati v. Wal-Mart
24   Stores, Inc., held that a plaintiff had not exhausted her remedies for precisely this reason.
25   No. 19-0525, 2019 WL 5536206, at *10 (N.D. Cal. Oct. 25, 2019). To allow plaintiffs to
26   assert discrimination claims in court that they failed to plead before the EEOC would
27   undermine the purpose of providing the Commission an opportunity to first resolve such
28   issues. See Ong v. Cleland, 642 F.2d 316, 319 (9th Cir. 1981) (“Allowing a … complaint to
                                                   13
              DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
     Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 18 of 20 Page ID
                                      #:7702


 1   proceed despite its loose ‘fit’ with the administrative charge and investigation, however, is
 2   precluded if it would circumvent the Title VII scheme which contemplates agency efforts to
 3   secure voluntary compliance before a civil action is instituted.”). Thus, regardless of its
 4   “label,” an EEOC “charge must at least describe the facts and legal theory with sufficient
 5   clarity to notify the agency that employment discrimination is claimed.” Id. (citation
 6   omitted). The EEOC charge here contained neither the facts nor legal theory at issue.
 7         Third, Plaintiffs contend that, regardless of the substance of the charge, the EEOC
 8   did, in fact, investigate working conditions. In support, Plaintiffs identify only their own
 9   self-serving letter to the EEOC. (Opp. at 22.) They conspicuously do not include the actual
10   information requests from the EEOC or other communication from the Commission. A
11   letter from Plaintiffs referring to some undisclosed information request it received from the
12   EEOC is hardly sufficient to either indicate that the EEOC actively investigated any
13   working conditions, much less these specific issues, or that USSF was on notice that the
14   Commission was doing so.
15         B.      Plaintiffs’ New Working Conditions Claims Independently Fail Because
16                 They Were Not in the Complaint.
17         Additionally, Plaintiffs raise for the first time—in response to a summary judgment
18   motion—new purported discrimination charges. The Complaint in this matter raised only
19   playing surfaces and charter air travel. Plaintiffs’ opposition, however, layers in additional
20   purported differences, such as room and board, coach pay, and various “personnel
21   resources” (Opp. at 24)—none of which are to be found in the Complaint. In addition to
22   the procedural bar for failure to exhaust their remedies, these issues independently fail
23   because Plaintiffs did not raise them in their Complaint. They cannot do so for the first
24   time on summary judgment. See Oliver v. Ralphs Grocery Co., 654 F.3d 903, 908-09 (9th
25   Cir. 2011) (affirming refusal to allow plaintiff to raise new ADA violations on summary
26   judgment that were not alleged in complaint); Coleman v. Quaker Oats Co., 232 F.3d 1271,
27   1294 (9th Cir. 2000) (employees cannot proceed on discrimination claim against employer
28   at summary judgment stage that was not in complaint).
                                                  14
                DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
     Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 19 of 20 Page ID
                                      #:7703


 1         C.      Plaintiffs’ Working Conditions Claim Is Not a Triable Fact Question.
 2         As explained in USSF’s opening brief, Plaintiffs have not demonstrated a genuine
 3   issue of material fact with respect to their claim of discrimination regarding fewer chartered
 4   flights and playing on inferior surfaces. USSF presented evidence of the legitimate, non-
 5   discriminatory reasons for these differences in years past. (Dkt. 171-2, SUF ¶¶ 192-228,
 6   (citing King Dec. ¶¶ 46-80, Ex. 18-21; Def. Supp. Int. Ans. 2).) In response, Plaintiffs
 7   simply repeat that they have played on artificial turf at a higher rate than the MNT and
 8   taken fewer charter flights.      (Opp. at 24-25.)      But they do not address the non-
 9   discriminatory reasons for why that is so. (Mot. at 24.) Plaintiffs “must produce specific,
10   substantial evidence of pretext” to avoid summary judgment. See Wallis v. J.R. Simplot
11   Co., 26 F.3d 885, 890-91 (9th Cir. 1994).
12         Plaintiffs instead pivot to layering on new allegations of supposedly discriminatory
13   working conditions. In addition to being procedurally improper, these new issues do not
14   create a triable fact question. Plaintiffs have not demonstrated that any differences
15   adversely affected them. For example, they do not allege that they were housed in inferior
16   conditions. It is undisputed that the two teams play in different locations, at different times,
17   and that the MNT includes more players who are based outside the U.S. (Dkt. 171-21,
18   King Dec. ¶¶ 5-6.) Aggregate spending totals do not provide needed detail regarding how
19   Plaintiffs may have been affected. Similarly, Plaintiffs complain that their coaches are paid
20   less but, whether true or not (they, of course, do not have standing to bring such a claim on
21   behalf of the coaches), they do not allege that they received inferior coaching.
22                                         CONCLUSION
23         For the reasons set forth above and in USSF’s opening brief, USSF respectfully
24   requests that the Court enter summary judgment in its favor.
25
26    Dated: March 16, 2020                 Respectfully submitted,

27                                          LATHAM & WATKINS LLP
                                            By: /s/ Jamie L. Wine
28                                          Jamie L. Wine
                                            Michele D. Johnson
                                                  15
                DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
     Case 2:19-cv-01717-RGK-AGR Document 198 Filed 03/16/20 Page 20 of 20 Page ID
                                      #:7704


 1
                                        Ellen E. McLaughlin (Pro Hac Vice)
 2                                      Noah Finkel (Pro Hac Vice)
                                        Brian Stolzenbach (Pro Hac Vice)
 3                                      Sharilee Smentek (Pro Hac Vice)
                                        SEYFARTH SHAW LLP
 4                                      233 South Wacker Drive, Suite 8000
                                        Chicago, Illinois 60606-6448
 5                                      Telephone: (312) 460-5000
                                        Facsimile: (312) 460-7000
 6
                                        Kristen M. Peters (SBN 252296)
 7                                      E-mail: kmpeters@seyfarth.com
                                        SEYFARTH SHAW LLP
 8                                      2029 Century Park East, Suite 3500
                                        Los Angeles, California 90067-3021
 9                                      Telephone: (310) 277-7200
                                        Facsimile: (310) 201-5219
10
                                        Giovanna A. Ferrari (SBN 229871)
11                                      E-mail: gferrari@seyfarth.com
                                        Chantelle C. Egan (SBN 257938)
12                                      E-mail: cegan@seyfarth.com
                                        SEYFARTH SHAW LLP
13                                      560 Mission Street, 31st Floor
                                        San Francisco, California 94105
14                                      Telephone: (415) 397-2823
                                        Facsimile: (415) 397-8549
15
                                        Kyllan Kershaw (Pro Hac Vice)
16                                      E-mail: kkershaw@seyfarth.com
                                        SEYFARTH SHAW LLP
17                                      1075 Peachtree Street, NE, Suite 2500
                                        Atlanta, GA 30309
18                                      Telephone: (404) 885-1500
                                        Facsimile: (404) 892-7056
19
20                                      Counsel for Defendant USSF
                                        Federation, Inc.
21
22
23
24
25
26
27
28
                                               16
              DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
